Filed 7/14/22



                        CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                               DIVISION ONE

                           STATE OF CALIFORNIA



                                             D079597
 In re MATTHEW SAM MAZUR on
 Habeas Corpus.

                                             (Super. Ct. No. SCD261283)

       Petition for writ of habeas corpus challenging a judgment of the
Superior Court of San Diego County, Laura W. Halgren, Judge. Granted.
       Thomas E. Robertson for Petitioner.
       Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Robin Urbanski, Assistant Attorney General, Sharon
Rhodes and Kristen K. Chenelia, Deputy Attorneys General, for Respondent.


       Petitioner Matthew Sam Mazur perpetrated a fraudulent investment
scheme that resulted in his conviction on 35 felony charges and various
sentencing enhancements. After an appeal to this court that resulted in
resentencing, and several subsequent unsuccessful petitions for writs of
habeas corpus, Mazur filed the present petition challenging the imposition of
an on-bail enhancement under Penal Code section 12022.1.1 Mazur argues
his counsel was ineffective for failing to challenge the enhancement because
the statute, by its terms, did not apply. Because the statutory language
unambiguously requires an arrest for a secondary offense, which did not
occur in this case, we agree with Mazur that the on-bail enhancement was
improperly imposed and that his counsel was ineffective for failing to
challenge its imposition.
               FACTUAL AND PROCEDURAL BACKGROUND
        In March 2015, Mazur was arrested and charged with multiple counts
of securities fraud, grand theft, and other financial crimes related to his
perpetration of a fraudulent investment scheme over many years. Mazur and
his co-defendant defrauded investors of millions of dollars by misrepresenting
the success of a medical device company that they owned. Mazur was
released on bail several weeks after his arrest.
        While he awaited trial, Mazur committed additional investment fraud,
selling stock to a new victim in January 2016. As a result, on January 26,
2016, the criminal complaint against him was amended to add new counts of
grand theft of personal property (§ 487, subd. (a)), securities fraud (Corp.
Code, §§ 25401, 25540, subd. (b)), and an on-bail enhancement (§ 12022.1,
subd. (b)). The same day, a warrant was issued for Mazur’s arrest. However,
no ensuing arrest occurred. On March 22, 2016, the prosecution filed a new
information alleging an additional count of securities fraud and an on-bail
enhancement related to communications with a different victim in February
2016.
        Mazur remained on bail until the jury rendered its verdict on
November 15, 2017, finding Mazur guilty on 35 of the 51 counts alleged


1       Subsequent undesignated statutory references are to the Penal Code.
                                        2
against him, and returning true findings on various sentencing enhancement
allegations set forth in the criminal complaint. The court also made true
findings on the on-bail enhancement allegations related to the securities
fraud convictions stemming from the crimes that occurred after Mazur was
released on bail. Thereafter, the court sentenced Mazur to 35 years and 8
months in prison, including a consecutive term of two years based on the on-
bail enhancement.
      Mazur appealed the judgment of conviction, raising several claims of

error, none related to the on-bail enhancement.2 This court reversed two of
the convictions and remanded the matter for resentencing. Before the
resentencing hearing, the trial court requested briefing on its discretionary
authority. In his briefing, Mazur did not raise any challenge to the
imposition of the on-bail enhancement. At the resentencing hearing, the trial
court confirmed the dismissal of the two counts identified by this court’s
opinion and their corresponding sentences, and exercised its discretion to
strike all of the aggregate takings enhancements that were previously
imposed under section 12022.6. The court imposed a new aggregate prison
sentence of 27 years.




2      Mazur also filed an unsuccessful petition for writ of habeas corpus in
the trial court while the appeal was pending challenging the trial court’s
calculation of good conduct credits.

                                       3
      Thereafter, Mazur brought the present petition.3 After requesting an
informal response from the Attorney General, we issued an order to show
cause why the relief sought in the petition should not be granted.
                                 DISCUSSION
      By his petition for writ of habeas corpus, Mazur asserts that his prior
defense counsels’ failure to challenge the imposition of the on-bail
enhancement constituted ineffective assistance of counsel. The basis for
Mazur’s argument is section 12022.1, subdivision (b), which imposes an
enhanced sentence of two years in prison when a defendant who is on bail or
released on his own recognizance is arrested for another offense. The
provision states: “Any person arrested for a secondary offense that was
alleged to have been committed while that person was released from custody
on a primary offense shall be subject to a penalty enhancement of an
additional two years which shall be served consecutive to any other term
imposed by the court.” (§ 12022.1, subd. (b), italics added.) Because Mazur
was not arrested for the secondary offense, he contends the enhancement, by
its terms, does not apply.
      The Attorney General responds that the policy animating the statute,
to penalize recidivists, overrides the Legislature’s use of the word “arrest.”
He argues the enhancement was properly applied here, and Mazur’s counsel
was likewise not ineffective for failing to challenge it, despite the fact that
Mazur was not rearrested for the crimes he committed while on bail. The
Attorney General further argues that requiring an arrest turns a mandatory


3     Before this one, Mazur brought three other unsuccessful petitions for
writ of habeas corpus. First, a petition in the Superior Court challenging the
court’s denial of parole. Second, a petition in this court repeating the same.
And finally a petition in the Superior Court asserting the same challenge to
the on-bail enhancement that Mazur now makes here.
                                        4
sentencing law into an act of discretion by law enforcement. If law
enforcement chooses not to re-arrest a defendant in order to save resources,
the defendant escapes a mandatory punishment and benefits unfairly.
                                        I
                                Legal Principles
      “ ‘ “ ‘ “When we interpret a statute, ‘[o]ur fundamental task ... is to
determine the Legislature’s intent so as to effectuate the law’s purpose. We
first examine the statutory language, giving it a plain and commonsense
meaning. We do not examine that language in isolation, but in the context of
the statutory framework as a whole in order to determine its scope and
purpose and to harmonize the various parts of the enactment. If the
language is clear, courts must generally follow its plain meaning unless a
literal interpretation would result in absurd consequences the Legislature did
not intend. If the statutory language permits more than one reasonable
interpretation, courts may consider other aids, such as the statute’s purpose,
legislative history, and public policy.’ ” ’ ” ’ ” (Segal v. ASICS America Corp.
(2022) 12 Cal.5th 651, 662.) “ ‘In the end, we “ ‘must select the construction
that comports most closely with the apparent intent of the Legislature, with a
view to promoting rather than defeating the general purpose of the statute,
and avoid an interpretation that would lead to absurd consequences.’ ” ’ ” (In
re M.B. (2009) 174 Cal.App.4th 1472, 1477.)
      The interpretation of a statute presents a question of law. (Searles
Valley Minerals Operations, Inc. v. State Bd. of Equalization (2008) 160
Cal.App.4th 514, 520.) Accordingly, we interpret section 12022.1 de novo.
(Ibid.)




                                        5
                                       II
                                    Analysis
      Consistent with these principles, we begin our analysis with the
statute. It provides in full:
      (a) For the purposes of this section only:
      (1) “Primary offense” means a felony offense for which a person
      has been released from custody on bail or on his or her own
      recognizance prior to the judgment becoming final, including the
      disposition of any appeal, or for which release on bail or his or
      her own recognizance has been revoked. In cases where the court
      has granted a stay of execution of a county jail commitment or
      state prison commitment, “primary offense” also means a felony
      offense for which a person is out of custody during the period of
      time between the pronouncement of judgment and the time the
      person actually surrenders into custody or is otherwise returned
      to custody.
      (2) “Secondary offense” means a felony offense alleged to have
      been committed while the person is released from custody for a
      primary offense.
      (b) Any person arrested for a secondary offense that was alleged
      to have been committed while that person was released from
      custody on a primary offense shall be subject to a penalty
      enhancement of an additional two years which shall be served
      consecutive to any other term imposed by the court.
      (c) The enhancement allegation provided in subdivision (b) shall
      be pleaded in the information or indictment which alleges the
      secondary offense, or in the information or indictment of the
      primary offense if a conviction has already occurred in the
      secondary offense, and shall be proved as provided by law. The
      enhancement allegation may be pleaded in a complaint but need
      not be proved at the preliminary hearing or grand jury hearing.
      (d) Whenever there is a conviction for the secondary offense and
      the enhancement is proved, and the person is sentenced on the
      secondary offense prior to the conviction of the primary offense,
      the imposition of the enhancement shall be stayed pending
      imposition of the sentence for the primary offense. The stay shall
      be lifted by the court hearing the primary offense at the time of

                                        6
      sentencing for that offense and shall be recorded in the abstract
      of judgment. If the person is acquitted of the primary offense the
      stay shall be permanent.
      (e) If the person is convicted of a felony for the primary offense, is
      sentenced to state prison for the primary offense, and is convicted
      of a felony for the secondary offense, any sentence for the
      secondary offense shall be consecutive to the primary sentence
      and the aggregate term shall be served in the state prison, even if
      the term for the secondary offense specifies imprisonment in
      county jail pursuant to subdivision (h) of Section 1170.
      (f) If the person is convicted of a felony for the primary offense, is
      granted probation for the primary offense, and is convicted of a
      felony for the secondary offense, any sentence for the secondary
      offense shall be enhanced as provided in subdivision (b).
      (g) If the primary offense conviction is reversed on appeal, the
      enhancement shall be suspended pending retrial of that felony.
      Upon retrial and reconviction, the enhancement shall be
      reimposed. If the person is no longer in custody for the secondary
      offense upon reconviction of the primary offense, the court may,
      at its discretion, reimpose the enhancement and order him or her
      recommitted to custody. (§ 12022.1.)

      The relevant provision here is subdivision (b), which is the operative
language imposing the sentencing enhancement. As Mazur asserts in his
petition, the plain language of the provision requires an “arrest[] for a
secondary offense” for the enhancement to be imposed. (§ 12022.1, subd. (b).)
Because the language is clear and the legislative history of the statute does
not demonstrate a different interpretation was intended, we agree with
Mazur that the enhancement should not have been imposed.
      “ ‘[T]he purpose and intent behind a section 12022.1 enhancement,
generally speaking, is ... to penalize recidivist conduct with increased
punishment.’ (People v. McClanahan (1992) 3 Cal.4th 860, 868.) The more
specific purpose of the on-bail enhancement is to ‘discourage a certain type of
recidivist behavior,’ by deterring ‘the commission of new felonies by persons

                                        7
released from custody on an earlier felony.’ (People v. Watkins (1992) 2
Cal.App.4th 589, 593; see also People v. McClanahan, supra, at pp. 868–869.)
‘[S]ection 12022.1 “is intended ‘ “ ‘to meet public concern over offenders who
are arrested [and] then allowed back on the street a short time later to
commit more crimes,’ ” ’ ” and to recognize such an offender’s “ ‘ “breach of the
terms of his special custodial status….” ’ ” ’ ” (People v. Ormiston (2003) 105
Cal.App.4th 676, 687.)
      The provision was originally enacted in 1982. At that time, the law
was structured and worded differently. It provided:
      Any person convicted of a felony offense which was committed
      while that person was released from custody on bail or on his or
      her own recognizance pending trial on an earlier felony offense
      shall, upon conviction of the later felony offense, be subject to a
      penalty enhancement as follows:
      (a) If the person is convicted of a felony for the earlier offense, is
      sentenced to state prison for the earlier offense, and is convicted
      of a felony for the later offense, any state prison sentence for the
      later offense shall be consecutive to the earlier sentence. In
      addition, the sentence for the later offense shall be enhanced by
      an additional term of two years.
      (b) If the person is convicted of a felony for the earlier offense, is
      granted probation for the earlier offense, and is convicted of a
      felony for the later offense, any state prison sentence for the later
      offense shall be enhanced by an additional term of two years.
      (c) If the earlier offense conviction is reversed on appeal, the
      enhancement shall be suspended pending retrial of that felony.
      Upon retrial and reconviction the enhancement shall be
      reimposed. If the person is no longer in custody for the later
      offense upon reconviction of the earlier offense, the court may, at
      its discretion, reimpose the enhancement and order him or her
      recommitted to custody. (Stats. 1982, ch. 1551, p. 6050, § 2.)

      The statute was then amended in 1985 to address case law that had
interpreted the statute to require a conviction on the initial offense at the
time of the preliminary hearing on the second offense, and case law that held
                                         8
the statute did not apply if the defendant had already pleaded guilty to the
initial offense, i.e., was not “pending trial,” before committing the second one.
(Panos v. Superior Court (1984) 156 Cal.App.3d 626, 628 [requiring a
conviction on the first offense]; McMillon v. Superior Court (1984) 157
Cal.App.3d 654, 657 [disallowing the enhancement if the second offense was
committed after a guilty plea on the first offense, but before sentencing].)
The proponents of the 1985 amendment to section 12022.1 stated that these
cases had negated the purpose of the statute. According to the drafters, the
law’s purpose was “to deter, by punishing, all persons released on bail or [on

their own recognizance] from committing new felonies.”4 (Dept. of Justice,
Analysis of Sen. Bill No. 343 (1985–1986 Reg. Sess.) Mar. 7, 1985, p. 1, see
also Sen. Com. on Judiciary, Analysis of Sen. Bill No. 343 (1985–1986 Reg.
Sess.), p. 2.)
       The 1985 amendments removed the conviction requirement and
restructured the provision to the current format of the law. The amendment
also added the arrest language at issue here. (Cf. Stats. 1982, ch. 1551,
p. 6050, § 2, with Stats. 1985, ch. 533, p. 1906, § 1.) The parties have not
pointed to any legislative history that clarifies why this particular language



4      The Department of Justice’s analysis of the bill notes that the
amendment was necessary because only rarely would a defendant be
convicted of the earlier offense at the time of the preliminary hearing on the
later offense since the defendant “has a waivable right to a preliminary
hearing within 10 court days of the arraignment or plea.” (Dept. of Justice,
Analysis of Sen. Bill No. 343 (1985–1986 Reg. Sess.) Mar. 7, 1985, p. 2.)
“Thus, the section 12022.1 enhancement could be applied in practice only in
the rare, one might even say bizarre, circumstance in which the defendant
was convicted of an earlier offense between the date of the later offense and
the preliminary hearing for that offense. By legal maneuvering a defendant
could avoid suffering the conviction within this narrow time frame in nearly
every case.” (Ibid.)
                                        9
was added, and nothing in the legislative history that we have unearthed
explains the imposition of the arrest requirement. The legislative history
shows only that the rationale for the changes was to override the case law
that had limited the enhancement in an unintended way. (Dept. of Justice,
Analysis of Sen. Bill No. 343 (1985–1986 Reg. Sess.) Mar. 7, 1985, p. 1; Sen.
Com. on Judiciary, Analysis of Sen. Bill No. 343 (1985–1986 Reg. Sess.), p. 2;
Cal. Youth and Adult Correctional Agency, Analysis of Sen. Bill No. 343
(1985–1986 Reg. Sess.), p. 2.) According to the proponents, “the bill [wa]s
designed to close a loophole opened by a recent court decision …” and its

purpose was to “clarify and strengthen existing law.”5 (Cal. Youth and Adult
Correctional Agency, Enrolled Bill Rep. on Senate Bill No. 343 (1985–1986
Reg. Sess.) prepared for Gov. Duekmejian, Aug. 29, 1985, p. 3; Sen. Rules
Comm., Analysis of Sen. Bill No. 343 (1985–1986 Reg. Sess.), p. 2.)
      Although we discern no legislative intent in 1985 to impose a new
arrest requirement for the enhancement, we agree with Mazur that the
language of the statute does unambiguously impose the requirement. The
Attorney General argues that the language should not control because the
purpose of the statute would be contravened if an arrest were required. He
points out that the “gravamen of the [enhancement statute] rests with the
defendant’s conduct of committing a secondary offense” and that
“[p]unishment for recidivism in this context does not require an arrest[, i]t
only requires that a defendant is properly charged and convicted in
conformity with due process.” While this is true, it does not negate the clear


5     The law has been slightly amended several subsequent times, but
never with any change to subdivision (b). (§ 12022.1, as amended by
Stats. 1998, ch. 119 (Assem. Bill No. 1693), § 1; Stats. 2010, ch. 711 (Sen. Bill
No. 1080), § 5; Stats. 2012, ch. 43 (Sen. Bill No. 1023), § 62, eff. June 27,
2012; Stats. 2013, ch. 76 (Assem. Bill No. 383), § 167.)
                                       10
statutory language. (See Duty v. Abex Corp. (1989) 214 Cal.App.3d 742, 750
(Duty) [“ ‘In the absence of compelling countervailing considerations, we must
assume that the Legislature “knew what it was saying and meant what it
said.” ’ ”].)
       We recognize that the plain meaning rule we employ “is often
deceptive, as ‘it may erroneously be taken to imply that words have intrinsic
meanings.’ ” (Duty, supra, 214 Cal.App.3d at p. 751.) Instead, “[t]he meaning
of the words of a statute … ‘can only be determined with reference to the
context in which the words are used; that is, with reference to such purpose
as may be discerned from examining the entire enactment of which the words
are part.’ [Citation.] ‘The courts resist blind obedience to the putative “plain
meaning” of a statutory phrase where literal interpretation would defeat the
Legislature’s central objective. [Citation.]’ [Citation.] The literal
construction of a statute will not prevail if it is opposed to the intent of the
Legislature apparent from the statute; and we will adopt another
construction to effectuate the legislative intention, if the words are
sufficiently flexible to admit of such other construction.” (Ibid.)
       We agree with the Attorney General that the policy behind the
enhancement would seem to encompass Mazur. However, we cannot say that
an arrest requirement defeats the statute’s central purpose or creates an
absurd result since many, perhaps most, defendants will suffer a rearrest
after committing the “secondary offense.” And, as Mazur points out, there is
a rational purpose in imposing an arrest requirement since the decision not
to arrest suggests the defendant is not sufficiently dangerous to warrant
custody and perhaps unfit for additional punishment.
       Further, section 12022.1, subdivision (b)’s use of the word “arrest” is
not sufficiently flexible to admit another construction. (See People v. Sinohui


                                        11
(2002) 28 Cal.4th 205, 211 [When construing the statute “ ‘[w]e begin with
the words of a statute and give these words their ordinary meaning.’
[Citation.] ‘If the statutory language is clear and unambiguous, then we need
go no further.’ ”].) The term “arrest” is unambiguous, plainly meaning that
the defendant is taken into custody for the commission of the secondary
offense. If the Legislature did not intend to require an arrest for the
imposition of the enhancement, then it can (and should) amend the provision.
      The Attorney General’s criticism that interpretation of the statute as it
is written results in unequal treatment of defendants is also reasonable. If a
defendant, like Mazur, is not rearrested because law enforcement sees no risk
is allowing the recidivist to remain free on bail, the statute benefits such
defendants relative to those who are arrested. Again, however, the plain
meaning of the statute dictates this result. In People v. Runyan (2012) 54
Cal.4th 849 (Runyan), the Supreme Court held that the plain language of
section 1202.4 precluded restitution to a deceased victim’s estate in which the
victim had no surviving heirs, despite producing the “perverse result the
Legislature cannot have intended—i.e., that a criminal defendant may
minimize his or her restitutionary obligation by instantly killing a victim,
rather than by causing mere nonfatal injury.” (Id. at p. 866.) Despite this,
the clear statutory language controlled.
      Runyan noted that the Legislature was not precluded from “providing
for such recovery” and was “free to decide that restitutionary recovery should
include injury and loss resulting from the defendant’s criminal conduct, even
where the defendant’s victim dies promptly and leaves no survivors to seek
restitution on their own behalf.” (Runyan, supra, 54 Cal.4th at p. 67.)
Likewise, if the result we reach here is unintended, the Legislature can act
by amending the statute to require the enhancement even when there is no


                                       12
arrest for the secondary offense by providing it applies when the defendant is
“charged with,” rather than “arrested for,” the offense.
                                       III
                        Ineffective Assistance of Counsel
      The legal standard governing a claim of ineffective assistance of
counsel is well established. It arises from the right to counsel, which “is
enshrined in both the federal and state Constitutions.” (People v. Booth
(2016) 3 Cal.App.5th 1284, 1301 [granting petition for writ of habeas corpus];
see also U.S. Const., 6th Amend.; Cal. Const., art. I, § 15.) The claim prevails
where the defendant shows (1) counsel’s “ ‘representation fell below an
objective standard of reasonableness ... under prevailing professional norms”
and (2) “there is a ‘reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been
different.’ ” (Booth, at p. 1302, quoting In re Hardy (2007) 41 Cal.4th 977,
1018–1019.)
      Here, the failure of Mazur’s prior attorneys to raise the error was
unreasonable and prejudicial. Defense counsel “has the duty to investigate
carefully all defenses of fact and of law that may be available to the
defendant.” (In re Hill (2011) 198 Cal.App.4th 1008, 1016.) This duty
extends to sentencing enhancement allegations. (See In re Brown (2013) 218
Cal.App.4th 1216, 1223, 1229 [finding ineffective assistance where defendant
admitted prior strike allegation that did not qualify as a strike].) Here,
Mazur’s prior appellate counsel admitted she did not consider the on-bail
enhancement and Mazur’s resentencing counsel did not respond to his
inquiries about the issue, supporting an inference that she also did not
consider challenging the enhancement.




                                       13
      Because we can ascertain no tactical reason for accepting the
imposition of the enhancement, we agree with Mazur that his prior attorneys
failed to carefully investigate all potential defenses and that they provided
ineffective assistance on this narrow issue. Because this failure resulted in
the imposition of the enhancement, it was prejudicial. But for the error, “the
result of the proceeding would have been different.” (People v. Bolin (1998)
18 Cal.4th 297, 333.) Accordingly, the relief Mazur requests is warranted.
                                DISPOSITION
      The sentencing enhancement under section 12022.1, subdivision (b)
was improperly imposed. Accordingly, the judgment is modified to strike the
enhancement. The matter is remanded for resentencing and the trial court is
directed to forward an amended abstract of judgment to the Department of
Corrections and Rehabilitation.



                                                           McCONNELL, P. J.

WE CONCUR:



AARON, J.



DO, J.




                                      14